Citation Nr: 1036776	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  03-22 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include as secondary to a service-connected low back 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1984 to October 
1985.

This matter comes before the Board of Veterans' Appeals (Board) 
from a rating decision dated in February 2003 by the Columbia, 
South Carolina Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the Veteran's application to reopen a 
claim for service connection for major depression with psychotic 
features (previously claimed as a nervous disorder, a mental 
disorder, and schizophrenia).

In March 2005 the Veteran testified at a video conference hearing 
before a Veterans Law Judge, who is no longer at the Board; a 
transcript of that hearing is of record.  

In March 2005 the Board remanded the appeal to the RO for 
additional development.

In February 2006 the Veteran elected to testify at a new video 
conference hearing.  Subsequently, the Board remanded the appeal 
to the RO to schedule a video conference hearing before the 
undersigned Veterans Law Judge.  In May 2006, the Veteran 
cancelled the hearing, indicating that he did not wish to appear 
before the Board.

In November 2006 and July 2009 the Board again remanded the 
appeal for additional development.  The development has been 
completed, and the case is before the Board for final review.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Competent and persuasive evidence of record reflects that a 
substance-induced mood disorder is caused by a service-connected 
low back disorder, particularly a constitutional impairment of 
tolerating discomfort and heavy reliance on the use of external 
agents to relieve discomfort, later producing a drug-induced 
state.


CONCLUSION OF LAW

With resolution of the benefit of the doubt in the Veteran's 
favor, an acquired psychiatric disorder, diagnosed as a 
substance-induced mood disorder, was caused by a service-
connected low back disorder.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.310 (2009); 
Allen v. Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) are applicable to this 
appeal.  The Veteran was notified of the provisions of the VCAA 
by the Columbia RO, the AMC, and the Huntington, West Virginia RO 
on behalf of the AMC in correspondence dated in November 2002, 
December 2006, and October 2009, respectively.  During the 
pendency of this appeal, the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), found that the VCAA notice requirements 
applied to all elements of a claim.  Notice as to this matter was 
included in the December 2006 and October 2009 letters.  In light 
of the favorable determination with respect to the claim on 
appeal, no further discussion of VCAA requirements is necessary.



Laws and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).  Service connection may be established for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on the 
basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).

Service connection may be established under the provisions of 38 
C.F.R. § 3.303(b) when the evidence, regardless of its date, 
shows that a veteran had a chronic condition in service or during 
the applicable presumptive period.  In addition, certain chronic 
diseases, including psychoses, may be presumed to have been 
incurred in or aggravated during service if they become disabling 
to a compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.307, 3.309.

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
38 C.F.R. § 3.310(a) (effective before and after October 10, 
2006).  The Court has held that when aggravation of a nonservice-
connected condition is proximately due to or the result of a 
service-connected condition the veteran shall be compensated for 
the degree of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 
439 (1995).

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the result of a 
service-connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  It was noted, however, that VA will not concede a 
nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at any 
time between the onset of aggravation and the receipt of medical 
evidence establishing the current level of severity of the 
nonservice-connected disease or injury.  38 C.F.R. § 3.310(b) 
(2009).

In a claim for service connection, the ultimate credibility or 
weight to be accorded evidence must be determined as a question 
of fact.  The Board determines whether (1) the weight of the 
evidence supports the claim, or (2) the weight of the 
"positive" evidence in favor of the claim is in relative 
balance with the weight of the "negative" evidence against the 
claim; the appellant prevails in either event.  However, if the 
weight of the evidence is against the appellant's claim, the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

In part, the Veteran contends that his psychiatric problems began 
in service after he laughed at a squad leader who failed a PT 
test, was subsequently harassed, and was discharged after 
attempting suicide.

In a service treatment record dated in April 1985, a psychiatric 
consultation was requested because the Veteran complained of an 
inability to deal with stress.  In a separation report of medical 
history dated in August 1985, the Veteran indicated that he had 
frequent trouble sleeping, depression or excessive worry, loss of 
memory or amnesia, and nervous trouble.  A mental status 
evaluation was performed.  It was noted on the form that the 
Veteran was being considered for service discharge due to 
misconduct.  The examiner found the Veteran's behavior to be 
normal, and he was fully alert, fully oriented, with an 
unremarkable mood or affect, a clear thinking process, normal 
thought content, and a good memory.  It was determined that the 
Veteran had the mental capacity to understand and participate in 
the proceedings and was mentally responsible.  He was cleared for 
any administrative actions deemed appropriate by Command.  In a 
August 1985 report of medical history, it was indicated that the 
Veteran was nervous and depressed over chapter proceedings.  A 
service treatment record dated in September 1985 showed that the 
Veteran was transported to the emergency room at Blanchfield Army 
Community Hospital at Fort Campbell, Kentucky after overdosing on 
muscle relaxers.  He was released several hours later.

Service treatment records also showed that the Veteran frequently 
complained of low back pain throughout his service after lifting 
and moving some wall lockers in April 1984.  He participated in 
physical therapy and was prescribed Valium.  An April 1986 rating 
decision awarded service connection for a low back strain and 
assigned an initial 10 percent rating, effective October 17, 
1985.  The rating for his low back disability was increased to 40 
percent in a May 2002 rating decision, effective April 30, 2001.

The Veteran's DD Form 214 (separation from service) showed that 
the Veteran was discharged under honorable conditions, and the 
reason for separation was listed as unsatisfactory performance.  
His service personnel records reflected that he was counseled on 
numerous occasions between August and October 1984 for failing to 
follow orders, failing to maintain his appearance, failing to 
appear on time for squad formation, absence from appointed place 
of duty, jumping the chain of command and for lying.  In August 
1985 his pay grade was reduced, and he was subject to discipline 
following an Article 15 proceeding for possession of marijuana.

Post-service private and VA treatment records dated from 1987 to 
February 2010 show in-patient and outpatient treatment for 
polysubstance abuse; and for variously diagnosed psychiatric 
disorders, including organic delusional syndrome, depression, 
psychosis not otherwise specified, schizophrenia, and personality 
disorder; and for his service-connected low back disorder.  In a 
VA attending note dated in February 2003, the diagnosis included 
depression secondary to medical condition.  In a VA mental health 
history and physical report dated in June 2003, the Veteran 
reported that he used drugs because they are the only thing that 
helped his pain.  In a VA mental health psychiatry consultation 
note dated in April 2005, the psychiatrist noted that it was a 
possibility that the Veteran's mood disorders began secondary to 
injuries sustained in the military, as chronic pain can lead to 
depression.

Records obtained from the Social Security Administration (SSA) 
showed that the Veteran was determined to be disabled for SSA 
purposes beginning in September 1992 based on a primary diagnosis 
of paranoid schizophrenia and other functional psychotic 
disorders and a secondary diagnosis of personality disorders. 

The Veteran appeared for several VA mental disorders examinations 
during the pendency of his appeal.  In November 2004 the 
diagnosis was depressive disorder with psychotic features; no 
opinion was offered regarding the etiology of his disorder.  In 
July 2005 the examiner diagnosed substance induced mood disorder 
and polysubstance dependence.  The examiner opined that it was 
not likely that the Veteran's psychiatric illness was associated 
with military service, but did not provide an opinion regarding 
the Veteran's service-connected low back disorder.  In February 
2009 the examiner diagnosed polysubstance dependence and 
substance induced mood disorder.  The examiner opined that it was 
not at least likely as not that the Veteran's report of 
depression was due to or aggravated by his service-connected back 
disorder.

The Board remanded the claim in July 2009, in part, to obtain a 
VA medical opinion that addressed whether the Veteran has an 
acquired psychiatric disorder directly related to events or 
injuries in military service, and whether he has a psychiatric 
disorder that was caused or aggravated by his service-connected 
low back disability.

In a December 2009 VA mental disorders examination report, the 
examiner detailed his review of the claims file, including 
service treatment records, multiple in-patient hospitalizations 
beginning four years after separation from service for overdose 
on pain medications taken for his back and multiple admissions 
for polysubstance detoxification, his use of Tramadol (a 
narcotic) for 20 years, and other VA medical opinions of record.  
Following a clinical interview of the Veteran and mental status 
examination, the diagnosis was polysubstance abuse and 
depression, in apparent early remission; and substance-induced 
mood disorder.  The examiner opined that it is as likely as not 
that the Veteran's drug abuse and dependence over the years is 
the etiology of his substance-induced mood disorder.  He 
explained that the Veteran has a back disorder that causes 
discomfort, and he is presently receiving narcotics and has over 
a prolonged period of time, which is one of the substances that 
he has abused throughout the years.  Therefore, the examiner 
further opined that it is at least as likely as not that the 
Veteran's discomfort is sufficient to take medication for pain 
and that he has a constitutional impairment of tolerating stress 
or discomfort and relies rather heavily on the use of external 
agents to first relieve his discomfort and later to produce a 
drug-induced state.  He concluded that this had been the 
Veteran's history throughout the years.  He was unable to comment 
on what the Veteran's psychological makeup would be without the 
back disability.

Resolving all doubt in favor of the Veteran, the Board finds that 
the Veteran's current substance-induced mood disorder is related 
to his service-connected low back disorder.  The December 2009 VA 
examiner explained that the Veteran has been taking narcotics for 
his back pain for 20 years, he has a constitutional impairment 
for tolerating discomfort, he overdosed on pain medications 
multiple times since separation from service, and his heavy 
reliance on the use of external agents to first relieve his 
discomfort later produced a drug-induced state.   See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, service connection 
for a substance-induced mood disorder is warranted effective 
November 3, 2002, the date his claim was received.


ORDER

Entitlement to service connection for a substance-induced mood 
disorder is allowed effective November 3, 2002, subject to the 
law and regulations governing the criteria for award of monetary 
benefits.


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


